Per miriam.

The general rule undoubtedly is, that when a demand is made of the maker, the note itself should bé presented, in order that it may be delivered to him upon its being paid; but we think the facts in this case shew a sufficient compliance on the part of the plaintiff with the spirit of the rule. The note was in a bank within a few rods of the maker’s house, and he was informed where the note was, and requested to pay it. This was, in our .opinion, giving him a sufficient opportunity to pay the note and take it up, had he been disposed to do it.

Judgment on the verdict.